Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Response to Amendment
2.	 Claims 1-3, 5, 10-12, 14 have been amended, and claims 19-24 are newly added.
Response to Arguments
3.	Applicant’s arguments filed regarding claims 2-3 and 11-12 have been considered and are persuasive.
Applicant’s arguments filed regarding the other argued claims have been fully considered but are moot based on the new grounds of rejection responsive to the amendments. 

Allowable Subject Matter
4.	Claims 19-24 are allowed.

	Claim 19 recites:
A method of operating a customer utterance analysis system, the method comprising: 
collecting a first plurality of multi-word utterances; 
generating a plurality of topic-tagged multi-word utterances by, 
analyzing the first plurality of multi-word utterances, and 
based on the analyzing, tagging each multi-word utterance with a topic from among a plurality of topics included in a topic set, the topic set including at least a first topic and a second topic, 8Atty. Dkt. No. 30100-000102-US U.S. Application No. 17/033,608 
the plurality of topic-tagged multi-word utterances including at least first-topic multi-word utterances tagged with the first topic and second-topic multi-word utterances tagged with the second topic; 
generating a plurality of first-topic multi-dimensional vectors by performing sentence encoding, by a sentence encoder, on a subset of the first-topic multi-word utterances; 
generating a plurality of second-topic multi-dimensional vectors by performing sentence encoding, by a sentence encoder, on a subset of the second-topic multi-word utterances; 
obtaining first labels for the first-topic multi-word utterances based on the plurality of first-topic multi-dimensional vectors; 
generating first training data corresponding to the first topic based on the obtained first labels; 
training a first neural network model to predict an intent of a multi-word utterance based on the first training data; 
obtaining second labels for the second-topic multi-word utterances based on the plurality of first-topic multi-dimensional vectors; .
generating second training data corresponding to the second topic based on the obtained second labels; and 
training a second neural network model to predict an intent of a multi-word utterance based on the second training data.  

Where Liang, the closest art of record, teaches (1: ) call centre management for call labelling and prediction, training a system (with machine learning/neural network) using utterances, vectors (110 bag-of-words), and classification (clustering, labeling); and using the trained models to classify inputs to understand the intention (call purpose);
28: By using machine learning techniques disclosed herein, in an example, assisted machine learning, it may be possible to predict advice centre volumes, gain insights into why customers contact a call centre, and as such, provide insights allowing a call centre to drive lower time to resolve and reduce self-service abandonment.;
41: As described in further detail below, systems and methods disclosed herein provide for topic modelling using a topic classifier model to determine what a call is about by identifying topics in the call data; prediction using a topic prediction model to determine why an individual is calling; and a call prediction model to predict if an individual will call.).  
Liang however does not specifically teach the limitations of the claim.

Independent claim 22 is allowed for similar rationale and reasoning as claim 19.
Dependent claims 20-21, 23-24 are allowed as they depend on and further limit the independent claims. 

5.	Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-6, 8, 10, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (2020/0074312) in view of Janakiraman (2021/0021621).

Regarding claim 1 Liang et al (2020/0074312) teaches A method of operating a customer utterance analysis system (abstract; 1: analysis of communication, for example voice calls, between client and agent; 38 customer; 41; fig 1/31 system), the method comprising: 
obtaining a subset of multi-word utterances from among a first plurality of multi-word utterances (abstract; 1; 38; 82-86; 108-109; 133 – obtaining utterances; segments of speech with multiple words); 
encoding the subset of multi-word utterances into vectors, each vector from among the plurality of vectors corresponding to multi-word utterance from among the subset of multi-word utterances (109 splitting text into sentences… sentences into words; 110 bag of words…are formed – utterances as vectors);
performing clustering on the plurality of [reduced-dimensionality] vectors (111-112 LDA applied to bag of words, topic generated may be grouped; 121; 123 clustering); 
based on the clustering performed on the [reduced-dimensionality] vectors, arranging the subset of multi-word utterances into a plurality of clusters (112; 121-123; 130 - clustering); 
obtaining labels for at least two clusters from among the plurality of clusters (abstract topics of the bag of words are classified using topic classifier model; 6; 133 topic classifier model used to label); 
generating training data based on the obtained labels (16 training phase; 26; 133); and 
training a neural network model to predict an intent of multi-word utterance based on the training data
(1: call centre management for call labelling and prediction; 5: labeling of calls received and prediction; 6; 22: LSTM; 40: call purpose; 47: neural network; 132 predict what topic; 134: predicting a call topic using topic prediction model –
Where Liang teaches training a system (with machine learning/neural network) using utterances and classification (clustering, labeling); and using the trained models to classify inputs to understand the intention (call purpose);
28: By using machine learning techniques disclosed herein, in an example, assisted machine learning, it may be possible to predict advice centre volumes, gain insights into why customers contact a call centre, and as such, provide insights allowing a call centre to drive lower time to resolve and reduce self-service abandonment.;
41: As described in further detail below, systems and methods disclosed herein provide for topic modelling using a topic classifier model to determine what a call is about by identifying topics in the call data; prediction using a topic prediction model to determine why an individual is calling; and a call prediction model to predict if an individual will call.).  
Liang does not specifically teach where 
Janakiraman teaches
Encoding the subset of multi-word utterances into a plurality of multi-dimensional vectors by performing sentence encoding, by a sentence encoder, on each multi-word utterance from among the subset of multi-word utterances (abstract: embeddings model; 18: vectors; 20: dimensionality; 27: sentence embeddings; 71);
generating a plurality of reduced-dimensionality vectors by reducing a dimensionality of the plurality of multi-dimensional vectors (74: multidimensional representation can be reduced), 
each vector from among the plurality of reduced-dimensionality vectors corresponding to a multi-word utterance from among the subset of multi-word utterances (18; 27; 74
where Janakiraman teaches utilizing NLP and an embeddings model
18: disclosed techniques can represent transaction records …as vectors in a dimensional space as applied to natural language sentences, using embedding models).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Janakiraman to allow for processing and training using sentence encodings and reduced dimensionality vectors for an improved and more efficient system, while also presenting a reasonable expectation of success in still allowing for the receipt, training, and prediction of utterances.



Regarding claim 4 Liang does not specifically teach where Janakiraman teaches The method of claim 1, wherein the plurality of multi-dimensional vectors are j-dimensional vectors and the plurality of reduced-dimensionality vectors are k-dimensional vectors, k being a positive integer greater than 2 and j being a positive integer greater than k (20; 74: multidimensional representation can be reduced).
Rejected for similar rationale and reasoning as claim 1  

Regarding claim 5 Liang teaches The method of claim 1, wherein the first plurality of multi-word utterances include utterances from at least one of phone conversations, electronic forms, paper forms, electronic surveys, paper surveys, chat app communications, or emails (1: analysis of communication, for example voice calls, between client and agent; 38 customer; 39).  

Regarding claim 6 Liang does not specifically teach where Janakiraman teaches The method of claim 1, wherein the reducing of the dimensionality of the plurality of multi-dimensional vectors includes using uniform manifold approximation and projection (UMAP) to reduce the dimensionality of the plurality of multi-dimensional vectors (74 multidimensional representation can be reduced through UMAP).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate UMAP to allow for improved dimensionality reduction.

Regarding claim 8 Liang teaches The method of claim 1, wherein the generating of the training data includes, for each cluster from among the at least two clusters for which labels were obtained, coupling the label of the cluster to each utterance included in the cluster (41; 59-62; 67; 75-76: key words identified; 79; 91-94; 95 topics, topic categories, identify words associated with them).  

Claim 10 recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 13 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 15 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.

Claim 17 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.


9.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (2020/0074312) in view of Janakiraman (2021/0021621) in further view of Andoni et al (2019/0228312).

Regarding claim 7 Liang teaches (123 clustering may be done using DBSCAN 124-130) but does not specifically teach where Andoni teaches The method of claim 1, wherein the performing of the clustering on the plurality of reduced-dimensionality vectors includes using the hierarchical density-based spatial clustering of applications with noise (HDBSCAN) data clustering algorithm to perform the clustering on the plurality of reduced- dimensionality vectors (44; claim 12 determining a number of clusters K based on performing a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm on the P principal components).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate HDBSCAN for improved clustering.

Claim 16 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.



10.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (2020/0074312) in view of Janakiraman (2021/0021621) in further view of Xiao et al (2021/0216577).

Regarding claim 9 Liang does not specifically teach where Xiao teaches The method of claim 1, wherein: the neural network model includes an encoder layer (70 neural network encoder), the encoder layer includes GOOGLE's Universal Sentence Encoder (70 Google Universal Sentence Encoder), and the training of the neural network model include setting the Universal Sentence Encoder to be trainable (70 – where neural networks are trainable, also discussed in Cer – Universal Sentence Encoder).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Xiao for improved word and sentence embedding, to improve the overall efficiency of the system.

Claim 18 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655